16-4132
     Miranda Perez v. Garland
                                                                                 BIA
                                                                              Hom, IJ
                                                                         A205 401 464
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 30th day of April, two thousand twenty-one.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            ROSEMARY S. POOLER,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   GLENDA MIRANDA PEREZ, AKA GLENDA
14   VIVIANA MIRANDA PEREZ,
15            Petitioner,
16
17                     v.                                      16-4132
18                                                             NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent. 1
22   _____________________________________
23
24   FOR PETITIONER:                       Alyssa H. Manlowe, Benjamin A.

     1Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
     Attorney General Merrick B. Garland is automatically
     substituted as Respondent.
 1                               Butzin-Dozier, Justin S.
 2                               Kirschner, Latham & Watkins LLP,
 3                               New York, NY.
 4
 5   FOR RESPONDENT:             Jeffrey Bossert Clark, Acting
 6                               Assistant Attorney General;
 7                               Leslie McKay, Greg D. Mack, Senior
 8                               Litigation Counsel, Office of
 9                               Immigration Litigation, United
10                               States Department of Justice,
11                               Washington, DC.

12       UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED that the petition for review

15   is DENIED.

16       Petitioner Glenda Miranda Perez, a native and citizen of

17   Guatemala, seeks review of a November 10, 2016, decision of

18   the BIA affirming a March 22, 2016, decision of an Immigration

19   Judge (“IJ”) denying her application for asylum, withholding

20   of removal, and relief under the Convention Against Torture

21   (“CAT”).     In re Glenda Miranda Perez, No. A 205 401 464

22   (B.I.A. Nov. 10, 2016), aff’g No. A205 401 464 (Immig. Ct.

23   N.Y. City Mar. 22, 2016).   We assume the parties’ familiarity

24   with the underlying facts and procedural history.

25       Under the circumstances of this case, we have reviewed

26   the IJ’s decision as modified by the BIA, i.e., minus the

27   IJ’s finding that Miranda Perez made a different claim at her
                                   2
 1   border interview.   See Xue Hong Yang v. U.S. Dep’t of Justice,

 2   426 F.3d 520, 522 (2d Cir. 2005).      The standards of review

 3   are well established.   See 8 U.S.C. § 1252(b)(4)(B); Hong Fei

 4   Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

 5       “Considering the totality of the circumstances, and all

 6   relevant factors, a trier of fact may base a credibility

 7   determination on . . . the consistency between the applicant’s

 8   or witness’s written and oral statements . . . , the internal

 9   consistency of each such statement, the consistency of such

10   statements with other evidence of record . . . , and any

11   inaccuracies or falsehoods in such statements.”       8 U.S.C.

12   § 1158(b)(1)(B)(iii).   “We defer . . . to an IJ’s credibility

13   determination unless, from the totality of the circumstances,

14   it is plain that no reasonable fact-finder could make such an

15   adverse credibility ruling.”       Xiu Xia Lin v. Mukasey, 534

16   F.3d 162, 167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d

17   at 76.   Substantial evidence supports the adverse credibility

18   determination. See Hong Fei Gao, 891 F.3d at 76.

19       The IJ and BIA reasonably relied on inconsistencies

20   between Miranda Perez’s affidavit and her testimony regarding

21   the domestic violence she allegedly suffered in Guatemala.


                                    3
 1   See 8 U.S.C. § 1158(b)(1)(B)(iii).         In her affidavit, Miranda

 2   Perez stated that she was first attacked on February 25, 2012.

 3   But, just three months after attesting to this exact date,

 4   she testified inconsistently that she could not remember the

 5   date of the attack because it had occurred so long ago.               Her

 6   affidavit and testimony further differed as to where the

 7   attacks occurred (inside or outside her home), how many times

 8   she was physically attacked, and what was used to attack her.

 9   Given these inconsistencies, as well as her changing reasons

10   for not requesting help at the hospital or from the police,

11   the     adverse   credibility   determination      is    supported     by

12   substantial evidence.      See Xian Tuan Ye v. Dep’t of Homeland

13   Security, 446 F.3d 289, 295 (2d Cir. 2006) (holding that “a

14   material inconsistency in an aspect of [petitioner]’s story

15   that served as an example of the very persecution from which

16   he sought asylum . . . afforded substantial evidence to

17   support the adverse credibility finding” (internal quotation

18   marks    and   citations   omitted)).      The   adverse    credibility

19   determination     is   dispositive    of   asylum,      withholding   of

20   removal, and CAT relief because all three claims were based

21   on this same discredited factual predicate.                See Paul v.


                                       4
 1   Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

 2       The agency’s denial of Miranda Perez’s motion for her

 3   parents to testify by telephone from Guatemala does not compel

 4   a contrary conclusion or violate due process.              “To establish

 5   a violation of due process, an alien must show that she was

 6   denied a full and fair opportunity to present her claims or

 7   that [she was] otherwise deprived . . . of fundamental

 8   fairness,” Burger v. Gonzales, 498 F.3d 131, 134 (2d Cir.

 9   2007) (internal quotation marks omitted), and that there was

10   “cognizable prejudice fairly attributable to the challenged

11   process,” Garcia-Villeda v. Mukasey, 531 F.3d 141, 149 (2d

12   Cir. 2008) (internal quotation marks omitted).               First, the

13   IJ denied the motion because of technological limitations

14   and, although the IJ noted a possibility of arranging a call

15   from the U.S. Consulate or Embassy in Guatemala, counsel did

16   not request a continuance to attempt do so.            Second, the IJ

17   did not rely on the absence of this testimony to question

18   Miranda   Perez’s   credibility,       referencing    it   only   in   the

19   context of an alternative conclusion that Miranda Perez’s

20   claim   was   lacking   in   proof,     mainly   as   to    whether    the

21   authorities would have been able or willing to control her


                                        5
 1   persecutor.     See Ivanishvili v. U.S. Dep’t of Justice, 433

 2   F.3d    332,   342   (2d   Cir.   2006)   (“[P]rivate   acts   may    be

 3   persecution if the government has proved unwilling to control

 4   such actions.”).       Third, as the BIA noted, her parents’

 5   testimony would not have resolved the inconsistencies between

 6   her affidavit and her testimony because they did not have

 7   first-hand knowledge of the attacks or her interaction with

 8   her doctor.     See Garcia-Villeda, 531 F.3d at 149.

 9          Because the inconsistencies provide substantial evidence

10   for the adverse credibility determination, we find no basis

11   for remand because, even crediting her parents’ affidavits,

12   she was not credible as to the alleged abuse.           See Li Hua Lin

13   v. U.S. Dep’t of Justice, 453 F.3d 99, 107 (2d Cir. 2006)

14   (holding that remand is not required when “reviewing panel is

15   confident that the agency would reach the same result upon a

16   reconsideration cleansed of errors” (footnote omitted)).             To

17   the extent that Miranda Perez asserts that the agency ignored

18   a pharmacy receipt confirming medical treatment on February

19   25, the agency is not required to parse each piece of evidence

20   and the receipt does not resolve any inconsistencies.                See

21   Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 336 n.17


                                         6
1   (“[W]e presume that an IJ has taken into account all of the

2   evidence before him, unless the record compellingly suggests

3   otherwise.”).

4       For the foregoing reasons, the petition for review is

5   DENIED.   All pending motions and applications are DENIED and

6   stays VACATED.

7                               FOR THE COURT:
8                               Catherine O’Hagan Wolfe,
9                               Clerk of Court




                                  7